Exhibit 10.1

 

As of March 2, 2017

 

AMENDED AND RESTATED

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

1.                                      Purpose.  The purpose of the Activision
Blizzard, Inc. 2014 Incentive Plan is to attract and retain directors, officers
and other employees of and consultants to Activision Blizzard, Inc., a Delaware
corporation, and its Subsidiaries, and to provide to such persons incentives and
rewards for performance.

 

2.                                      Definitions.  As used in the Plan:

 

(a)                                 “Award” means a grant of a Stock Option,
SARs, Performance Shares, Performance Units or a Senior Executive Bonus or a
grant or sale of Restricted Shares, Restricted Share Units or an award
contemplated by Section 10.

 

(b)                                 “Base Price” means the price per share
specified in an Evidence of Award of a Freestanding SAR.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(e)                                  “Committee” means the Compensation
Committee of the Board or such other committee of the Board responsible for
administering the Plan pursuant to Section 11.

 

(f)                                   “Common Shares” means the shares of common
stock, par value $0.000001 per share, of the Company or any security into which
such Common Shares may be changed by reason of any transaction or event of the
type referred to in Section 12.

 

(g)                                  “Company” means Activision Blizzard, Inc.,
a Delaware corporation, and its successors.

 

(h)                                 “Covered Employee” means an “executive
officer” of the Company within the meaning of Rule 3b-7 promulgated under the
Exchange Act (or any successor rule).

 

(i)                                     “Date of Grant” means the date on which
the Committee determines the terms of an Award (including the number of Common
Shares to which it pertains, if any) or such later (but not earlier) date as may
be specified by the Committee as the date on which such Award becomes effective.

 

(j)                                    “Director” means a member of the Board of
Directors of the Company.

 

(k)                                 “Effective Date” means the date of approval
of the Plan by the Company’s stockholders.

 

(l)                                     “Evidence of Award” means an agreement,
certificate, resolution or other type or form of writing or other evidence
approved by the Committee that sets forth the terms and conditions of Awards. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, with the approval of the Committee,
need not be signed by a representative of the Company or a Participant.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder, as
such law, rules and regulations may be amended from time to time.

 

1

--------------------------------------------------------------------------------


 

(n)                                 “Exercise Price” means the purchase price
per share payable on exercise of a Stock Option.

 

(o)                                 “Fiscal Year” means the fiscal year of the
Company.

 

(p)                                 “Freestanding SAR” means a SAR that is not
granted in tandem with a Stock Option.

 

(q)                                 “Incentive Stock Option” means a Stock
Option that is intended to qualify as an “incentive stock option” under Section
422 of the Code or any successor provision.

 

(r)                                    “Management Objectives” means the
measurable performance objective or objectives established pursuant to the Plan
for Participants who have received grants of Senior Executive Plan Bonuses, or,
when so determined by the Committee, Stock Options, SARs, Restricted Shares,
Restricted Share Units, Performance Shares, Performance Units and other Awards
pursuant to the Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of a Subsidiary, division, department or function
within the Company or a Subsidiary. The Committee may provide, in connection
with the setting of the Management Objectives, that any evaluation of
performance may include or exclude certain items that may occur during any
Fiscal Year, including, without limitation, the following: (i) asset write
downs; (ii) litigation or claim judgments or settlements; (iii) the effect of
changes in tax laws, accounting principles or other laws or provisions affecting
reported results; (iv) any reorganization and restructuring programs; (v) any
unusual, infrequently occurring or non-recurring charges or events as determined
under generally accepted accounting principles; (vi) acquisitions or
divestitures; and (vii) foreign exchange gains and losses. Financial objectives
need not be determined in accordance with generally accepted accounting
principles. Without limiting the generality of the foregoing, the Management
Objectives applicable to any Award to a Covered Employee which is intended to be
deductible under Section 162(m) of the Code will be based on specified levels
of, or relative peer company, performance in any one or more of the following
objectives, or any combination thereof, as determined by the Committee in its
sole discretion:

 

(A)                               Adjusted net earnings

 

(B)                               Appreciation in and/or maintenance of the
price of Common Shares (or any other publicly-traded securities of the Company),
including, without limitation, comparisons with various stock market indices

 

(C)                               Attainment of strategic and operational
initiatives

 

(D)                               Budget

 

(E)                                Cash flow (including, without limitation,
free cash flow)

 

(F)                                 Cost of capital

 

(G)                               Cost reduction

 

(H)                              Earnings and earnings growth (including,
without limitation, earnings per share, earnings before taxes, earnings before
interest and taxes, and earnings before interest, taxes, depreciation and
amortization)

 

(I)                                   Gross profits

 

(J)                                   Maintenance of internal controls over
financial reporting and corporate governance practices

 

(K)                               Market share

 

2

--------------------------------------------------------------------------------


 

(L)                                Market value added

 

(M)                            Net income

 

(N)                               Net sales

 

(O)                               Operating profit and operating income

 

(P)                                 Pretax income before allocation of corporate
overhead and bonus

 

(Q)                               Quality

 

(R)                               Recruitment and development of associates

 

(S)                                 Reductions in costs

 

(T)                                Return on assets and return on net assets

 

(U)                               Return on equity

 

(V)                               Return on invested capital

 

(W)                            Sales and sales growth

 

(X)                               Successful acquisition/divestiture

 

(Y)                               Total stockholder return and improvement of
stockholder return

 

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Management Objectives unsuitable, the Committee may in its
discretion modify such Management Objectives or the related levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

(s)                                   “Market Value per Share” means, as of any
particular date, (i) one hundred percent (100%) of the closing price per Common
Share as reported on the principal securities exchange, association or quotation
system on which Common Shares are then listed or quoted, or (ii) if clause (i)
does not apply, the fair market value of a Common Share as determined by the
Committee.

 

(t)                                    “Optionee” means the optionee named in an
Evidence of Award evidencing an outstanding Stock Option.

 

(u)                                 “Participant” means a person who is selected
by the Committee to receive benefits under the Plan and who is at the time an
officer, employee, consultant, advisor or director of the Company or of any
Subsidiary.

 

(v)                                 “Performance Period” means, in respect of a
Performance Share, Performance Unit or Senior Executive Plan Bonus, a period of
time established pursuant to Section 8 or Section 9, as the case may be, within
which the Management Objectives or, in the case of a Performance Share or
Performance Unit, other performance criteria relating to such Award are to be
achieved. The Performance Period for a Senior Executive Plan Bonus will be the
Fiscal Year and, unless otherwise expressly provided in the Plan, the
Performance Period for all other Awards will be established by the Committee at
the time of the Award.

 

(w)                               “Performance Share” means a bookkeeping entry
that records the equivalent of one Common Share awarded pursuant to Section 8.

 

3

--------------------------------------------------------------------------------


 

(x)                                 “Performance Unit” means a bookkeeping entry
awarded pursuant to Section 8 that records a unit equivalent to $1.00 or such
other value as is determined by the Committee.

 

(y)                                 “Plan” means this Activision Blizzard, Inc.
2014 Incentive Plan, as may be amended from time to time.

 

(z)                                  “Prior Plan” means any of the following:
(i) Activision, Inc. 1998 Incentive Plan, as amended, (ii) Activision, Inc. 1999
Incentive Plan, as amended, (iii) Activision, Inc. 2001 Incentive Plan, as
amended, (iv) Activision, Inc. 2002 Incentive Plan, as amended, (v) Activision,
Inc. 2002 Executive Incentive Plan, as amended, (vi) Activision, Inc. 2002
Studio Employee Retention Incentive Plan, as amended, (vii) Activision, Inc.
2003 Incentive Plan, as amended, (viii) Activision, Inc. 2007 Incentive Plan;
and (ix) Activision Blizzard, Inc. 2008 Incentive Plan, as amended and restated.

 

(aa)                          “Related SAR” means a SAR granted pursuant to
Section 5 that is granted in tandem with a Stock Option.

 

(bb)                          “Restricted Shares” means Common Shares granted or
sold pursuant to Section 6 as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.

 

(cc)                            “Restricted Share Unit” means an award granted
pursuant to Section 7 of the right to receive Common Shares or cash at the end
of a specified period.

 

(dd)                          “RSU Vesting Period” means the period of time
during which Restricted Share Units are subject to deferral limitations, as
provided in Section 7.

 

(ee)                            “SAR” or “Share Appreciation Right” means a
right granted pursuant to Section 5 to receive a percentage of the Spread upon
exercise, and includes both Freestanding SARs and Related SARs.

 

(ff)                              “Senior Executive Plan Bonus” means an award
of annual incentive compensation made pursuant to and subject to the conditions
set forth in Section 9.

 

(gg)                            “Spread” means the excess of the Market Value
per Share on the date when a SAR is exercised over the Exercise Price or Base
Price provided for in the related Stock Option or Freestanding SAR,
respectively.

 

(hh)                          “Stock Option” means the right to purchase Common
Shares upon exercise of an option granted pursuant to Section 4.

 

(ii)                                  “Subsidiary” means a corporation, company
or other entity (i) at least 50 percent of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture or unincorporated
association), but at least 50 percent of whose ownership interests representing
the right generally to make decisions for such other entity are, now or
hereafter, owned or controlled, directly or indirectly, by the Company, except
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which at the time the Company owns or controls, directly or
indirectly, at least 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation.

 

4

--------------------------------------------------------------------------------


 

3.                                      Shares Available Under the Plan.

 

(a)                                 Subject to adjustment as provided in Section
12, the number of Common Shares that may be issued or transferred (i) upon the
exercise of Stock Options, (ii) in payment of SARs, (iii) as Restricted Shares,
(iv) in payment of Restricted Share Units, (v) in payment of Performance Shares
or Performance Units, (vi) in payment of Senior Executive Bonuses, (vii) as or
pursuant to Awards contemplated by Section 10, or (viii) in payment of dividend
equivalents paid with respect to Awards made under the Plan will not exceed in
the aggregate 46,000,000 Common Shares, which maximum number will be increased
by the following:  (A) the number of shares relating to awards outstanding under
any Prior Plan as of the Effective Date that (1) expire, or are forfeited,
terminated or cancelled without the issuance of shares, (2) are settled in cash
in lieu of shares, or (3) are exchanged with the Committee’s permission, prior
to the issuance of Common Shares, for awards not involving Common Shares; (B) if
the exercise price of any stock option outstanding under any Prior Plan as of
the Effective Date is, or the tax withholding requirements with respect to any
award outstanding under any Prior Plan as of the Effective Date are, satisfied
by withholding shares otherwise then deliverable in respect of the award or the
actual or constructive transfer to the Company of shares already owned, the
number of shares equal to the withheld or transferred shares; and (C) if a share
appreciation right under any Prior Plan as of the Effective Date is exercised
and settled in Common Shares, a number of shares equal to the difference between
the total number of shares for which the share appreciation right was exercised
and the number of shares actually issued or transferred.

 

(b)                                 Under the Plan, (i) if all or any portion of
an Award expires, or is forfeited, terminated or cancelled, without the issuance
of Common Shares, or is settled in cash in lieu of Common Shares, or is
exchanged with the Committee’s permission, prior to the issuance of Common
Shares, for an Award not involving Common Shares, the number of Common Shares
expired, forfeited, terminated or cancelled, or settled or exchanged, as the
case may be, will again be available for issuance or transfer under the Plan;
(ii) if the Exercise Price of any Stock Option is, or the tax withholding
requirements with respect to any Award are, satisfied through the withholding by
the Company of shares otherwise then deliverable in respect of such Award or
actual or constructive transfer to the Company of shares already owned, a number
of shares equal to such withheld or transferred shares will again be available
for issuance or transfer under the Plan; and (iii) if a SAR is exercised and
settled in Common Shares, a number of shares equal to the difference between the
total number of shares for which the SAR was exercised and the number of shares
actually issued or transferred will again be available for issuance or transfer
under the Plan, with the result being that only the number of Common Shares
actually issued or transferred upon exercise of the SAR are counted against the
maximum number of Common Shares available for issuance or transfer under the
Plan. Shares utilized under the Plan may be shares of original issuance or
treasury shares or a combination of the foregoing.

 

(c)                                  Notwithstanding anything in the Plan to the
contrary, and subject to adjustment as provided in Section 12:

 

(i)                                     The number of Common Shares actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options will not exceed 46,000,000.

 

(ii)                                  The number of shares issuable or
transferable in respect of Stock Options and SARs granted to any one Participant
in a single Fiscal Year may not exceed 4,000,000 in the aggregate.

 

(iii)                               The number of (A) Restricted Shares granted
to any one Participant in a single Fiscal Year and (B) Common Shares issuable or
transferable in respect of Restricted Share Units granted to such Participant in
such Fiscal Year, may not exceed 3,000,000 in the aggregate.

 

(iv)                              The number of Performance Shares granted to
any one Participant in a single Fiscal Year may not exceed 6,000,000 in the
aggregate.

 

(v)                                 The value of Performance Units granted to
any one Participant in a single Fiscal Year may not exceed $6,000,000 in the
aggregate (with the value of any such award to be determined as of the date of
such award).

 

5

--------------------------------------------------------------------------------


 

(vi)                              The amount of any Senior Executive Plan
Bonuses paid to any one Participant for any single Fiscal Year may not exceed
$10,000,000 in the aggregate.

 

(vii)                           The number of Common Shares issuable or
transferable in respect of Awards contemplated by Section 10 granted to any one
Participant in a single Fiscal Year may not exceed 3,000,000 in the aggregate.
The value of any Awards contemplated by Section 10 that do not involve the
issuance or transfer of Common Shares granted to any one Participant in a single
Fiscal Year may not exceed $6,000,000 in the aggregate (with the value of any
such award to be determined as of the date of such award).

 

(d)                                 Subject to the rules and regulations of any
securities exchange, association or quotation system on which Common Shares are
then listed or quoted, if a Participant has elected to give up the right to
receive compensation in exchange for Common Shares based on fair market value,
such Common Shares will not count against the number of shares available in
Section 3(a) above.

 

4.                                      Stock Options.  The Committee may, from
time to time and upon such terms and conditions as it may determine, authorize
the grant to Participants of options to purchase Common Shares. Each such grant
may utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

 

(a)                                 Each grant will specify the number of Common
Shares to which it pertains.

 

(b)                                 Each grant will specify an Exercise Price
per share, which may not be less than the Market Value per Share on the Date of
Grant.

 

(c)                                  Each grant may specify that the Exercise
Price will be payable (i) by bank check or certified check or by wire transfer
of immediately available funds, (ii) through the delivery of irrevocable
instructions, in form acceptable to the Company, to a brokerage firm approved by
the Optionee to sell some or all of the Common Shares being purchased upon such
exercise and to thereafter deliver promptly to the Company from the proceeds of
such sale an amount in cash equal to the aggregate Exercise Price of the Common
Shares being purchased, (iii) by a combination of such methods of payment, or
(iv) by such other methods as may be approved by the Committee.

 

(d)                                 Successive grants may be made to the same
Participant whether or not any Stock Options previously granted to such
Participant remain unexercised.

 

(e)                                  Each grant will specify the period or
periods of continuous employment or other service by the Optionee with the
Company or a Subsidiary that is necessary before the Stock Options or
installments thereof will become exercisable. A grant of Stock Options may
provide for the accelerated vesting and exercisability of all or a portion of
such Stock Options in the event of the retirement, death, disability or other
termination of the Optionee’s service or a change of control of the Company or a
Subsidiary (or other similar transaction or event).

 

(f)                                   A grant of Stock Options may specify
Management Objectives or other performance criteria that must be achieved as a
condition to the exercise of such rights or that may result in the accelerated
exercisability of such rights.

 

(g)                                  Stock Options may be (i) options that are
intended to qualify under the Code as Incentive Stock Options, (ii) options that
are not intended to so qualify, or (iii) combinations of the foregoing.

 

(h)                                 The exercise of a Stock Option will result
in the cancellation on a share- for-share basis of any Related SAR authorized
under Section 5.

 

(i)                                     No Stock Option will be exercisable more
than 10 years from the Date of Grant.

 

(j)                                    Each grant of Stock Options will be
evidenced by an Evidence of Award. Each Evidence of Award will be subject to the
Plan and will contain such terms and provisions, consistent with the Plan, as
the Committee may approve from time to time.

 

6

--------------------------------------------------------------------------------


 

5.                                      SARs.  The Committee may also authorize
the grant to any Optionee of Related SARs in respect of Stock Options granted
hereunder and the grant to any Participant of Freestanding SARs. A Related SAR
will be a right of the Optionee, exercisable by surrender of the related Stock
Option, to receive from the Company an amount determined by the Committee, which
will be expressed as a percentage of the Spread (not exceeding 100 percent) at
the time of exercise. Related SARs must be granted concurrently with the related
Stock Option. A Freestanding SAR will be a right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100 percent) at the time of
exercise. Each grant of SARs may utilize any or all of the authorizations, and
will be subject to all of the requirements, contained in the following
provisions:

 

(a)                                 Each grant will specify the number of Common
Shares to which it pertains.

 

(b)                                 Each grant of Freestanding SARs will specify
the Base Price, which may not be less than the Market Value per Share on the
Date of Grant.

 

(c)                                  Upon exercise, each SAR will be payable in
Common Shares having an aggregate Market Value per Share equal to the Spread (or
the designated percentage of the Spread).

 

(d)                                 A grant may specify that the amount payable
on exercise of a SAR may not exceed a maximum specified by the Committee at the
Date of Grant.

 

(e)                                  A grant may specify waiting periods before
exercise and permissible exercise dates or periods.

 

(f)                                   A grant may specify that the
exercisability of a SAR may be conditioned on, or may be accelerated in whole or
in part in the event of, the retirement, death, disability or other termination
of the Participant’s service or a change of control of the Company or a
Subsidiary (or other similar transaction or event).

 

(g)                                  A grant of SARs may specify Management
Objectives or other performance criteria that must be achieved as a condition of
the exercise of such SARs or that may result in the accelerated exercisability
of such SARs.

 

(h)                                 Each grant of SARs will be evidenced by an
Evidence of Award, which Evidence of Award will describe such SARs, identify the
related Stock Options (if applicable), and contain such other terms and
provisions, consistent with the Plan, as the Committee may approve from time to
time.

 

(i)                                     A grant of Related SARs will provide
that such Related SARs may be exercised only at a time when the related Stock
Option is also exercisable and at a time when the Spread is positive, and by
surrender of the related Stock Option for cancellation. Successive grants of
Related SARs may be made to the same Participant regardless of whether any
Related SARs previously granted to the Participant remain unexercised.

 

(j)                                    Successive grants of Freestanding SARs
may be made to the same Participant regardless of whether any Freestanding SARs
previously granted to the Participant remain unexercised.

 

(k)                                 No Freestanding SAR granted under the Plan
may be exercised more than 10 years from the Date of Grant.

 

6.                                      Restricted Shares.  The Committee may
also authorize the grant or sale of Restricted Shares to Participants. Each such
grant or sale will constitute an immediate transfer of the ownership of Common
Shares to the Participant in consideration of the performance of services or
other benefit to the Company, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture
(within the meaning of Section 83 of the Code) and restrictions on transfer
hereinafter referred to. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Each grant will specify the number of Common
Shares to which it pertains.

 

(b)                                 Each such grant or sale may be made without
additional consideration or in consideration of a payment by the Participant
that is less than the Market Value per Share at the Date of Grant.

 

(c)                                  Each such grant or sale will specify the
period or periods of continuous employment or other service by the Participant
with the Company or a Subsidiary (or other risk of forfeiture) that must be
satisfied before the restrictions specified pursuant to this Section 6 will
lapse and the Restricted Shares will become vested, and/or may provide that all
or a portion of the restrictions on the Restricted Shares will lapse upon the
achievement of Management Objectives or other performance criteria (as provided
in Section 6(e) below).

 

(d)                                 Each such grant or sale will provide that,
during the period for which the risk of forfeiture continues, the
transferability of the Restricted Shares will be prohibited or restricted in the
manner and to the extent prescribed by the Committee at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee).

 

(e)                                  A grant of Restricted Shares may specify
Management Objectives or other performance criteria that, if achieved, will
result in the lapse or early lapse of the restrictions applicable to all or a
portion of such Restricted Shares. Each grant may specify in respect of such
Management Objectives or other performance criteria a minimum acceptable level
of achievement and may set forth a formula for determining the number of
Restricted Shares with respect to which restrictions will lapse if performance
is at or above the minimum level, but falls short of maximum achievement of the
specified Management Objectives or criteria.

 

(f)                                   Notwithstanding anything to the contrary
contained in the Plan, a grant or sale of Restricted Shares may provide for the
acceleration in whole or in part of the lapse of the restrictions on the
Restricted Shares in the event of the retirement, death, disability or other
termination of the Participant’s service or a change of control of the Company
or a Subsidiary (or other similar transaction or event).

 

(g)                                  A grant or sale of Restricted Shares may
require that any or all dividends or other distributions paid thereon during the
period of such restrictions be automatically deferred and reinvested in
additional shares of Restricted Shares, which may be subject to the same
restrictions as the underlying Award.

 

(h)                                 Each grant or sale of Restricted Shares will
be evidenced by an Evidence of Award and will contain such terms and provisions,
consistent with the Plan, as the Committee may approve. Unless otherwise
directed by the Committee, all Restricted Shares will be held in custody by the
Company or its transfer agent and registrar until all restrictions thereon have
lapsed.

 

7.                                      Restricted Share Units.  The Committee
may also authorize the grant or sale of Restricted Share Units to Participants.
Each such grant or sale will constitute the agreement by the Company to deliver
Common Shares or cash to the Participant in the future in consideration of the
performance of services or other benefit to the Company, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives or other performance criteria) during the RSU Vesting Period as the
Committee may specify. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)                                 Each grant will specify the number of Common
Shares to which it pertains.

 

(b)                                 Each grant may specify in respect of such
Management Objectives or other performance criteria a minimum acceptable level
of achievement and may set forth a formula for determining the number of
Restricted Share Units which will vest if performance is at or above the minimum
level, but falls short of maximum achievement of the specified Management
Objectives or criteria.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value per Share at the Date of Grant.

 

(d)                                 Notwithstanding anything to the contrary
contained in the Plan, a grant or sale may provide for the accelerated vesting
of Restricted Share Units and the lapse or other modification of the RSU Vesting
Period in whole or in part in the event of the retirement, death, disability or
other termination of the Participant’s service or a change of control of the
Company or a Subsidiary (or other similar transaction or event).

 

(e)                                  During the RSU Vesting Period, the
Participant will have no rights of ownership in the Restricted Share Units and
will have no right to vote Common Shares underlying the Restricted Share Units. 
An Evidence of Award may, but is not required to, authorize the payment of
dividend equivalents on Restricted Share Units, in cash, Common Shares or
additional Restricted Share Units, which may be on a current, deferred or
contingent basis.

 

(f)                                   Each grant or sale will specify the time
and manner of payment of the Restricted Share Units that have been earned. A
grant or sale may specify that the amount payable with respect thereto may be
paid by the Company in cash, in Common Shares or in any combination thereof and
may either grant to the Participant or retain in the Committee the right to
elect among those alternatives.

 

(g)                                  Each grant or sale of Restricted Share
Units will be evidenced by an Evidence of Award and will contain such terms and
provisions, consistent with the Plan, as the Committee may approve from time to
time.

 

8.                                      Performance Shares and Performance
Units.  The Committee may also authorize the grant of Performance Shares and
Performance Units that will become payable to a Participant upon achievement of
specified Management Objectives or other performance criteria during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)                                 Each grant will specify the number of
Performance Shares or Performance Units to which it pertains, and may provide
for an adjustment to that number in the case of changes in compensation or other
factors.

 

(b)                                 The Performance Period with respect to each
Performance Share or Performance Unit will be such period of time as will be
determined by the Committee at the Date of Grant, which may be subject to
earlier lapse or other modification in the event of the retirement, death,
disability or other termination of the Participant’s service or a change of
control of the Company or a Subsidiary (or other similar transaction or event).

 

(c)                                  A grant of Performance Shares or
Performance Units will specify Management Objectives or other performance
criteria which, if achieved, will result in payment or early payment of the
Award, and each grant may specify in respect of such specified Management
Objectives or other performance criteria a level or levels of achievement and
will set forth a formula for determining the number of Performance Shares or
Performance Units that will be earned if performance is at or above the minimum
level or levels, but falls short of maximum achievement of the specified
Management Objectives or criteria.

 

(d)                                 Each grant will specify the time and manner
of payment of Performance Shares or Performance Units that have been earned. A
grant may specify that the amount payable with respect thereto may be paid by
the Company in cash, in Common Shares or in any combination thereof and may
either grant to the Participant or retain in the Committee the right to elect
among those alternatives.

 

9

--------------------------------------------------------------------------------


 

(e)                                  A grant of Performance Shares may specify
that the amount payable with respect thereto may not exceed a maximum specified
by the Committee at the Date of Grant. A grant of Performance Units may specify
that the amount payable or the number of Common Shares issued with respect
thereto may not exceed maximums specified by the Committee at the Date of Grant.

 

(f)                                   At the Date of Grant of Performance
Shares, the Committee may, but is not required to, provide for the payment of
dividend equivalents to the holder thereof, in cash, Common Shares or additional
Performance Shares, which may be on a current, deferred or contingent basis.

 

(g)                                  Each grant of Performance Shares or
Performance Units will be evidenced by an Evidence of Award and will contain
such other terms and provisions, consistent with the Plan, as the Committee may
approve from time to time.

 

9.                                      Senior Executive Plan Bonuses.  The
Committee may from time to time authorize the payment of annual incentive
compensation to a Participant who is a Covered Employee, which incentive
compensation will become payable upon achievement of specified Management
Objectives. Subject to Section 3(b)(vii), Senior Executive Plan Bonuses will be
payable upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

(a)                                 No later than 90 days after the first day of
the Fiscal Year, the Committee will specify the Management Objectives that, if
achieved, will result in the payment of a Senior Executive Plan Bonus for such
Fiscal Year.

 

(b)                                 Following the close of the Fiscal Year, the
Committee will certify in writing whether the specified Management Objectives
have been achieved. Approved minutes of a meeting of the Committee at which such
certification is made will be treated as written certification for this purpose.
The Committee will also specify the time and manner of payment of a Senior
Executive Plan Bonus which becomes payable, which payment may be made in (i)
cash, (ii) Common Shares having an aggregate Market Value per Share equal to the
aggregate value of the Senior Executive Plan Bonus which has become payable, or
(iii) any combination thereof, as determined by the Committee in its discretion
at the time of payment.

 

(c)                                  The Committee may provide that, if a change
in control of the Company occurs during a Performance Period, the Senior
Executive Plan Bonus payable to each Participant for the Performance Period will
be determined at the highest level of achievement of the Management Objectives,
without regard to actual performance and without proration for less than a full
Performance Period. In such event, the Senior Executive Plan Bonus will be paid
at such time following the change in control as the Committee determines in its
discretion, but in no event later than 30 days after the date of an event which
results in a change in control.

 

(d)                                 Each grant may be evidenced by an Evidence
of Award, which will contain such terms and provisions as the Committee may
determine consistent with the Plan, including without limitation provisions
relating to the Participant’s termination of employment by reason of retirement,
death, disability or otherwise.

 

10.                               Other Awards.

 

(a)                                 In addition to Stock Options, SARs,
Performance Shares, Performance Units, Restricted Shares, Restricted Share Units
and Senior Executive Plan Bonuses, the Committee may, subject to limitations
under applicable law, make other Awards (i) that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Common Shares or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Shares,
purchase rights for Common Shares, (ii) with value and payment contingent upon
performance of the Company or specified Subsidiaries or other business units
thereof or any other factors designated by the Committee (including, without
limitation, achievement of Management Objectives), or (iii) valued by reference
to the book value of Common Shares or the value of securities of, or the
performance of specified Subsidiaries or other business units of the Company.
The Committee will determine the terms and conditions of such Awards. Common
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 10 will be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, cash,
Common Shares, other Awards, notes or other property, as the Committee
determines.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Cash awards, as an element of or a
supplement to any other Award made under the Plan, may also be made pursuant to
this Section 10.

 

(c)                                  The Committee may grant Common Shares as a
bonus, or may make other Awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as are determined by
the Committee from time to time.

 

(d)                                 Each award made pursuant to this Section 10
will be evidenced by an Evidence of Award and will contain such terms and
provisions, consistent with the Plan, as the Committee may approve from time to
time.

 

11.                               Administration of the Plan.

 

(a)                                 The Plan will be administered by the
Committee. The composition of the Committee will comply with applicable
independence requirements under the rules and regulations of any securities
exchange, association or quotation system on which Common Shares are then listed
or quoted, and the Board will also consider the advisability of appointing to
the Committee members who satisfy the requirements of (i) the definition of the
term “non-employee director” used Rule 16b-3 promulgated under the Exchange Act
and (ii) the definition of the term “outside director” used in Section 162(m) of
the Code.

 

(b)                                 The Committee may from time to time delegate
all or any part of its authority under the Plan to a subcommittee of the
Committee or to any other committee of the Board or a subcommittee thereof. To
the extent of any such delegation, references in the Plan to the Committee will
be deemed to be references to such committee or subcommittee.

 

(c)                                  Notwithstanding any other provision of the
Plan, any Award to a member of the Committee must be approved by the Board to be
effective.

 

(d)                                 The Committee will have sole discretion to
(i) interpret any provision of the Plan or an Evidence of Award, (ii) make any
determination necessary or advisable for the administration of the Plan and
Awards hereunder, and (iii) waive any condition or right of the Company under an
Award or discontinue or terminate an Evidence of Award. Without intending to
limit the generality or effect of the foregoing, any decision or determination
made by the Committee with respect to the Plan or an Award, including whether to
grant or withhold any required consent, will be made by the Committee in its
sole and absolute discretion, subject to the terms of the Plan. The
interpretation and construction by the Committee of any provision of the Plan or
of any Evidence of Award and any determination by the Committee pursuant to any
provision of the Plan or of any such Evidence of Award will be final and
conclusive.

 

(e)                                  The Committee may delegate to one or more
of its members or to one or more officers of the Company, or to one or more
agents or advisors, such administrative duties or powers as it may deem
advisable, and the Committee, or any person to whom duties or powers have been
so delegated, may employ one or more persons to render advice with respect to
any responsibility the Committee or such person may have under the Plan. Without
limiting the foregoing and subject to applicable law, the Committee may, by
resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as the Committee: (i) designate employees to be
recipients of Awards under the Plan; and (ii) determine the size of any such
Awards; provided, however, that (A) the Committee will not delegate such
responsibilities to any such officer for Awards to an executive officer or any
person subject to Section 162(m) of the Code; (B) the resolution providing for
such authorization sets forth the total number of Common Shares such officer(s)
may grant; and (C) the officer(s) will report periodically to the Committee
regarding the nature and scope of the Awards made pursuant to the authority
delegated.

 

11

--------------------------------------------------------------------------------


 

12.                               Adjustments.  The Committee will make or
provide for such adjustments in the number of Common Shares authorized under
Section 3, in the number of Common Shares covered by outstanding Awards, in the
Exercise Price of outstanding Stock Options and any amounts payable for Common
Shares under other outstanding Awards, in the Base Price of outstanding SARs,
and in the kind of shares covered thereby, as is equitably required to prevent
dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, extraordinary dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, or (b) any change of control, merger,
consolidation, spin-off, split- off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing. Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for any or all outstanding Awards under the Plan such
alternative consideration (including, without limitation, cash), if any, as it
may determine to be equitable under the circumstances and may require in
connection therewith the surrender of all Awards so replaced. The Committee will
also make or provide for such adjustments in the numbers of shares specified in
Section 3(c) as the Committee in its sole discretion, exercised in good faith,
may determine is appropriate to reflect any transaction or event described in
this Section 12; provided, however, that any such adjustment will be made only
if and to the extent that (i) such adjustment would not cause any option
intended to qualify as an Incentive Stock Option to fail to so qualify and (ii)
such adjustment would not result in negative tax consequences under Section 409A
of the Code. Without limiting the generality of the foregoing, in the event that
the Company issues warrants or other rights to acquire Common Shares on a pro
rata basis to all stockholders, the Committee will make such adjustments in the
number of Common Shares authorized under the Plan and in the limits contained
herein as it may deem to be equitable, including, without limitation,
proportionately increasing the number of authorized Common Shares or any such
limit.

 

13.                               Non U.S. Participants.  In order to facilitate
the making of any grant or combination of grants under the Plan, the Committee
may provide for such special terms for Awards to Participants who are foreign
nationals or who are employed by the Company or any Subsidiary outside of the
United States of America or who provide services to the Company under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of the Plan (including, without limitation,
sub-plans) as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of the Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as the Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

 

14.                               Transferability.

 

(a)                                 Except as provided below or as otherwise
determined by the Committee, (i) no Award will be transferable by a Participant
except by will or the laws of descent and distribution and (ii) Stock Options
and SARs will be exercisable during the Participant’s lifetime only by the
Participant or, in the event of the Participant’s legal incapacity to do so, by
the Participant’s guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.
With the consent of the Company, which may be granted or withheld in its sole
and absolute discretion, a Participant may transfer an Award for estate planning
purposes or pursuant to a domestic relations order; provided that such
transferee will be bound by and subject to all of the terms and conditions of
the Plan and the Evidence of Award relating to the Award and executes an
agreement satisfactory to the Company evidencing such obligations; and provided
further that such Participant will remain bound by the terms and conditions of
the Plan. Notwithstanding the foregoing, no Stock Option that is intended to be
an Incentive Stock Option or any Related SAR granted in tandem therewith may be
transferred.

 

(b)                                 The Committee may specify at the Date of
Grant that part or all of the Common Shares that are (i) to be issued or
transferred by the Company upon the exercise of Stock Options or SARs, upon the
termination of the RSU Vesting Period applicable to Restricted Share Units or
upon payment under any grant of Performance Shares, Performance Units or a
Senior Executive Plan Bonus or (ii) no longer subject to the substantial risk of
forfeiture and restrictions on transfer specified pursuant to Section 6, will be
subject to further restrictions on transfer.

 

12

--------------------------------------------------------------------------------


 

15.                               Withholding Taxes.

 

(a)                                 Each Participant must satisfy all applicable
federal, state, and local or other income and employment tax withholding
obligations in connection with any payment made to, or benefit realized, by him
or her under the Plan.  The Company may elect to satisfy these obligations
through additional withholding on salary or wages or by holding back a portion
of such payment or benefit.  If the Company elects not to, or cannot, do so, the
Participant must pay the Company the full amount, if any, required for
withholding or, if in connection with an Award, have a broker tender to the
Company cash equal to the withholding obligations.

 

(b)                                 Without limiting the generality of Section
15(a), payment of withholding obligations is due before the Company will issue
any shares on exercise, vesting or release from forfeiture of an Award or at the
same time as payment of the exercise or purchase price, unless the Company
determines otherwise.  If provided for in an Award or approved by the Committee
(either initially or by later amendment or Committee determination), a
Participant may satisfy the tax obligations in whole or in part by delivery of
Common Shares, including shares retained from the Award creating the tax
obligation, valued at their fair market value (valued in the manner determined
by (or in a manner approved by) the Company); provided, however, except as
otherwise provided in this section, that the total tax withholding where stock
is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).  Notwithstanding the
preceding sentence, effective as of  July 1, 2016, if provided for in an Award
or approved by the Committee, the Company may retain such number of Common
Shares (up to the number of shares having a fair market value equal to the
maximum individual statutory rate of tax (determined by, or in a manner approved
by, the Company)) as the Company shall determine in its sole discretion to
satisfy the tax liability associated with any Award where the Award is subject
to withholding.  Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

16.                               Compliance with Section 409A of the Code.  To
the extent applicable, it is intended that the Plan and any Awards hereunder
comply with the provisions of Section 409A of the Code. The Plan and any Awards
hereunder will be administrated in a manner consistent with this intent. Any
reference in the Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated by
the U.S. Department of the Treasury or the Internal Revenue Service.

 

17.                               Amendments.

 

(a)                                 The Committee may at any time and from time
to time amend or suspend the Plan in whole or in part; provided, however, that,
if an amendment must be approved by the stockholders of the Company in order to
comply with applicable legal requirements or the requirements of the principal
securities exchange, association or quotation system on which the Common Shares
are then listed or quoted, then such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained. Without intending to limit the generality or effect of the foregoing,
if an amendment to the Plan would increase the number of Common Shares that may
be issued or transferred upon the exercise of Incentive Stock Options, then such
amendment will be subject to stockholder approval and will not be effective
unless and until such approval has been obtained.

 

(b)                                 The Committee will not, without the further
approval of the stockholders of the Company, authorize the amendment of any
outstanding Stock Option or SAR to reduce the Exercise Price or Base Price.
Furthermore, no Stock Option or SAR will be cancelled and replaced with Awards
having a lower Exercise Price or Base Price without further approval of the
stockholders of the Company. This Section 17(b) is intended to prohibit the
repricing of “underwater” Stock Options and SARs and will not be construed to
prohibit the adjustments provided for in Section 12.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Subject to Section 17(b) hereof, the
Committee may amend the terms of any Award under the Plan prospectively or
retroactively.  Subject to Section 12, no amendment to any Award may materially
and adversely affect the rights of any Participant taken as a whole without his
or her consent.

 

(d)                                 If permitted by Section 409A of the Code, in
case of termination of employment by reason of the death, disability or normal
or early retirement, or in the case of unforeseeable emergency or other special
circumstances, of a Participant who holds a Stock Option or SAR not immediately
exercisable in full, or any Restricted Shares as to which the risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Share Units as to which the RSU Vesting Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other Award made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 12(b), the Committee may, in its sole
discretion, accelerate the time at which such Stock Option, SAR or other Award
may be exercised, the time at which such risk of forfeiture or prohibition or
restriction on transfer will lapse, the time when such RSU Vesting Period will
end, the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate, or may waive any other limitation or requirement under any such
Award.

 

(e)                                  The Committee may, in its discretion,
terminate the Plan at any time. Termination of the Plan will not affect the
rights of Participants or their successors under any Awards outstanding
hereunder and not exercised in full on the date of termination.

 

18.                               Governing Law.  The Plan and all Awards and
actions taken thereunder will be governed by and construed in accordance with
the internal substantive laws of the State of Delaware.

 

19.                               Term of Plan.  The Plan will be effective as
of the Effective Date. No Award will be made under the Plan more than 10 years
after the Effective Date, but all Awards made on or prior to such date will
continue in effect thereafter subject to the terms thereof and of the Plan.

 

20.                               Miscellaneous Provisions.

 

(a)                                 The Company will not be required to issue
any fractional Common Shares pursuant to the Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.

 

(b)                                 The Plan will not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or a Subsidiary, nor will it interfere in any way with any
right the Company or a Subsidiary would otherwise have to terminate such
Participant’s employment or other service at any time. Except as specifically
provided by the Committee, the Company will not be liable for the loss of
existing or potential profit with respect to an Award hereunder in the event of
termination of employment or other relationship, even if the termination is in
violation of an obligation of the Company or a Subsidiary to the Participant.
The Committee’s making of an Award to a Participant hereunder will not confer
upon the Participant any right to receive any other Awards hereunder or under
any other plan or arrangement.

 

(c)                                  Any Evidence of Award may provide for the
effect on any Common Shares issued or other payment made with respect to the
Award of any conduct of the Participant determined by the Committee to be
injurious, detrimental or prejudicial to the Company or any Subsidiary.

 

(d)                                 Notwithstanding any other provision of the
Plan or any Award to the contrary, no Award may be effectuated, through exercise
by the holder thereof or otherwise, if the delivery of cash or stock to the
holder of such Award pursuant to the terms thereof would be, based on advice of
counsel to the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan. Notwithstanding any
other provision of the Plan to the contrary, each issuance of Common Shares to a
Participant pursuant to the Plan or an Award will be made for such consideration
as is required by applicable law to ensure that such Common Shares are validly
issued, fully paid and nonassessable upon such issuance.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Absence on leave approved by a duly
constituted officer of the Company or a Subsidiary will not be considered
interruption or termination of service of any employee for any purposes of the
Plan or an Award, except that no Award may be made to an employee while he or
she is absent on leave.

 

(f)                                   No Participant will have any rights as a
stockholder with respect to any Common Shares subject to an Award made to him or
her under the Plan prior to the date as of which he or she is actually recorded
as the holder of such Common Shares upon the stock records of the Company.

 

(g)                                  The Committee may condition any Award or
combination of Awards authorized under the Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Company or a Subsidiary to the
Participant.

 

(h)                                 If any provision of the Plan is or becomes
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision will be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Committee, will be stricken and the
remainder of the Plan will remain in full force and effect.

 

(i)                                     Each individual who is or has been a
member of the Board or a committee appointed by the Board will be indemnified
and held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
action taken or failure to act under the Plan and against and from any and all
amounts paid in settlement thereof with the Company’s approval, or paid in
satisfaction of any judgment in any such action, suit or proceeding against the
individual, provided the Company is given the opportunity, at its own expense,
to handle and defend such claim, action, suit or proceeding before the
individual undertakes to handle and defend such claim, action, suit or
proceeding on his or her own behalf, unless such loss, cost, liability or
expense is a result of such individual’s own willful misconduct or except as
expressly provided by statute. The foregoing right of indemnification will not
be exclusive of any other rights of indemnification to which such individuals
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

15

--------------------------------------------------------------------------------